Exhibit 10.1
BANCORPSOUTH, INC. 1994 STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made and entered into effective as of
the 22nd day of July, 2009, by and between BancorpSouth, Inc. (the “Company”)
and Aubrey B. Patterson (the “Participant”) in connection with the grant of
Restricted Stock under the BancorpSouth, Inc. 1994 Stock Incentive Plan (the
“Plan”).
     The Company established the Plan by action of its board of directors and
amended and restated the Plan effective April 27, 2005 by approval of the
shareholders of the Company. The Participant is the chief executive officer of
the Company and, by Committee action taken on July 22, 2009, was granted an
Award of Restricted Stock under the Plan in order to provide an incentive to
continue in service as the chief executive officer following attainment of
retirement age. In consideration of the foregoing, the parties have entered into
this Agreement to govern the terms of the Award:
     1. Award of Restricted Stock. Subject to the terms and conditions set forth
herein, the Company grants to the Participant an Award of 49,203 shares of
Restricted Stock, subject to adjustment as provided in Article VIII of the Plan.
All unvested shares will be forfeited in the event of the Participant’s
termination of employment. The Participant’s rights to the Award will become
vested as provided in this Paragraph 1 below:
     (a) Continued Service. Provided that the Participant continues to be
employed by the Company, his rights in the Restricted Stock Award will become
vested incrementally as follows:

      Date   Number of Shares Vested
 
   
December 31, 2010
  16,401 Shares
December 31, 2011
  Additional 16,401 Shares
December 31, 2012
  Additional 16,401 Shares

     (b) Retirement. In the event of the Participant’s retirement prior to
December 31, 2012, his vested rights in the Restricted Stock Award will be
calculated as a fraction, the numerator of which is equivalent to each full
month of continual service performed by Participant beginning January 1, 2010
and the denominator of which is 36. For purposes of this Agreement, “retirement”
is the Participant’s voluntary termination of services to the Company and
retirement from full-time employment that, following a written application by
the Participant, is approved in writing by an action of the Committee or the
Board in their sole and absolute discretion; provided that retirement shall not
be approved if Participant’s termination of employment follows circumstances
that would be sufficient for termination with “cause” as defined herein.
     (c) Death or Disability. In the event that the Participant’s employment is
terminated by reason of death or disability, all shares of Restricted Stock
covered by this Award will be fully vested. For purposes of this Agreement,
“disability” is either (i) a condition described in section

 



--------------------------------------------------------------------------------



 



22(e)(3) of the Internal Revenue Code, or (ii) a physical or mental condition
that, as determined by the Committee in its sole discretion and good faith
consideration of the circumstances existing at such time, renders the
Participant substantially incapable of performing his duties as the chief
executive officer of the Company for a period that is reasonably expected to be
material.
     (d) Forfeiture on Termination for Cause. Upon termination of employment for
cause, all unvested shares of Restricted Stock shall be immediately forfeited.
For purposes of this Agreement, termination is for “cause” if on account of the
Participant (i) having engaged in any act of misconduct or dishonesty that is
injurious to the Company, (ii) having engaged in acts of fraud, embezzlement,
theft, or any other crime of moral turpitude (without necessity of formal
criminal proceedings being initiated), or (iii) being suspended and/or
temporarily prohibited from participating in the conduct of the Company’s or an
Affiliate’s affairs by a notice served under section 8(e)(3) or (g)(1) of the
FDIA (12 U.S.C. §§1818(e)(3) and (g)(1)) or other law or regulation, all as
determined in good faith by the Committee. For purposes of determining cause,
the Committee shall have sole discretion in making its determination that an
event constituting cause has occurred, provided, however, that such
determination must be made in a reasonable and good faith manner.
     2. Tax Withholding. Upon the vesting of Restricted Stock for any reason,
including the events described in Paragraph 1 and Section 8.3 of the Plan, or as
may otherwise be required by law, the Company shall withhold from the Award the
number of shares of Stock necessary to satisfy its federal, state and local tax
withholding obligations, determined in accordance with the Fair Market Value of
shares at the time that such withholding is due. Such withholding shall satisfy
the Participant’s obligations in Section 7.3 of the Plan.
     3. Transfer of Award. Except for transfers pursuant to a will or the laws
of descent and distribution, this Award is not transferable and the Participant
may not make any disposition of the shares Restricted Stock described herein, or
any interest herein, prior to the dates that such shares become vested in
accordance with Paragraph 1. As used herein, “disposition” means any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and whether during the Participant’s lifetime
or upon or after the Participant’s death, including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy, or attachment, except a transfer by will or by the laws of
descent or distribution. Any attempted disposition in violation of this
Paragraph is void.
     4. Status of Participant. Except for the restrictions described in this
Agreement, the Participant shall be deemed a stockholder of the Company with
respect to shares of Restricted Stock and shall be entitled to receive dividends
and exercise voting rights with respect thereto. In the event the Company
effects a recapitalization, stock split, or stock dividend, the shares of Stock
received by the Participant with respect to Restricted Stock shall be subject to
identical restrictions and shall be subject to the terms of this Agreement and
the Plan. The Company is not required to issue shares of Restricted Stock until
all applicable requirements of law have been complied with and such shares shall
have been duly listed on any securities exchange on which the Stock may then be
listed. Prior to vesting of shares described in Paragraph 1, unvested shares of
Restricted Stock shall be recorded by the Company in book form or otherwise
retained in the custody of the Company.
     5. No Effect on Capital Structure. This Award shall not affect the right of
the Company

 



--------------------------------------------------------------------------------



 



or any Affiliate to reclassify, recapitalize or otherwise change its capital or
debt structure or to merge, consolidate, convey any or all of its assets,
dissolve, liquidate, windup, or otherwise reorganize.
     6. Committee Authority. The full discretionary authority delegated to the
Committee under the terms of the Plan, including Article III, includes the
authority to: (i) determine any question concerning the interpretation of this
Agreement, (ii) make any required adjustments to this Award, and (iii) determine
if the conditions stated in the Plan and Agreement have occurred with respect to
this Award.
     7. Plan Controls. The terms of this Agreement are governed by the terms of
the Plan, as amended on the date of this Agreement and as the Plan is amended
from time to time, provided that the Participant must consent in writing to the
application of a Plan amendment that would diminish the Participant’s rights
under this Award. A copy of the Plan, and all amendments thereto, is attached
hereto as Exhibit A, or has been previously provided to the Participant, and is
made a part hereof as if fully set forth herein. In the event of any conflict
between the provisions of the Agreement and the provisions of the Plan, the
terms of the amended Plan shall control, except as specifically stated otherwise
in this Agreement. For purposes of this Agreement, the defined terms in the Plan
shall have the same meaning in this Agreement, except where the context
otherwise requires. The terms “Article” or “Section” generally refer to
provisions within the Plan. The term “Paragraph” generally refers to a provision
of this Agreement.
     8. Amendment. The terms of this Agreement may be amended at any time in
writing by the Company; provided, however, that the Participant must consent in
writing to any amendment to this Agreement that diminishes the rights of the
Participant.
     9. Notice. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail or a delivery
service that is approved by the Company. Any notice required or permitted to be
delivered hereunder shall be deemed to be delivered on the date which it is
personally delivered, or, whether actually received or not, on the third
business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address identified in this Paragraph. The Company or Participant may change, by
written notice to the other, the address specified for receiving notices.
Notices delivered to the Company shall be addressed as follows:
BancorpSouth, Inc.
Attn: Cathy Freeman
One Mississippi Plaza
Tupelo, Mississippi 38801
Phone:          (601) 680-2084
Facsimile:     (601) 680-2568
Notices to the Participant shall be hand delivered to the Participant on the
premises of the Company or its Affiliates, or mailed to the last address shown
on the records of the Company.

 



--------------------------------------------------------------------------------



 



     10. Governing Law. Except as is otherwise provided in the Plan, where
applicable, the provisions of this Agreement shall be governed by the internal
laws of the State of Mississippi.
[Execution Page Follows]

 



--------------------------------------------------------------------------------



 



Execution Page
     In Witness Whereof, the Company has caused this Agreement to be executed
and the Participant has set his hand hereto on the day and year first written
above.

            BancorpSouth, Inc.
      By:   /s/ Cathy S. Freeman       Cathy S. Freeman      Its:  Executive
Vice President and Corporate Secretary                Participant
      /s/ Aubrey B. Patterson       Aubrey B. Patterson         

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
BancorpSouth, Inc.
1994 Stock Incentive Plan
Amended and Restated May __, 2005

 